Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 1 of 8 Page ID #:139



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11    ANTRANIK MINASSIAN, et al.,    )         CASE NO. CV 19-6769-MWF(MAAx)
                                        )
   12                   Plaintiff(s),   )         ORDER SETTING SCHEDULING
                                        )         CONFERENCE
   13         v.                        )
                                        )         Date:      February 10, 2020
   14    CITY OF MONTEBELLO, et al.,    )         Time:      11:00 a.m.
                                        )         Courtroom: 5A
   15                   Defendant(s).   )
                                        )
   16    ______________________________ )
   17
   18                READ THIS ORDER CAREFULLY. IT DIFFERS IN
   19                  SOME RESPECTS FROM THE LOCAL RULES.
   20          This case has been assigned to Judge Michael W. Fitzgerald. This matter is
   21    set for a scheduling conference on the above date. If plaintiff has not already
   22    served the operative complaint on all defendants, plaintiff promptly shall do so
   23    and shall file proofs of service within three days thereafter. Defendants also
   24    timely shall serve and file their responsive pleadings and file proofs of service
   25    within three days thereafter. At the scheduling conference, the Court will set a
   26    date by which motions to amend the pleadings or add parties must be heard.
   27          The conference will be held pursuant to Rule 16(b) of the Federal Rules of
   28    Civil Procedure. The parties are reminded of their obligations under Rule

                                                   1
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 2 of 8 Page ID #:140



    1    26(a)(1) to disclose information (without awaiting a discovery request), and under
    2    Rule 26(f) to confer on a discovery plan not later than 21 days before the
    3    scheduling conference and to e-file a “Joint Rule 26(f) Report” with the Court not
    4    later than 14 days before the conference. Mandatory paper chambers copies of
    5    the Joint Rule 26(f) Report must be delivered to Judge Fitzgerald’s drop box
    6    located outside of the Deputy Clerk's office, on the fourth floor of the courthouse,
    7    350 West 1st Street, by 12:00 p.m. (noon) on the first court day after the e-filing.
    8          The Court encourages counsel to agree to begin to conduct discovery
    9    actively before the Scheduling Conference. At the very least, the parties shall
   10    comply fully with the letter and spirit of Rule 26(a) and thereby obtain and
   11    produce most of what would be produced in the early stage of discovery, because
   12    at the Scheduling Conference the Court will impose strict deadlines to complete
   13    discovery.
   14          This Court does not exempt parties appearing in propria persona from
   15    compliance with any of the Local Rules, including Local Rule 16. “Counsel,”
   16    as used in this order, includes parties appearing in propria persona.
   17          1.     Joint Rule 26(f) Report
   18          The Joint Rule 26(f) Report, which shall be filed not later than 14 days
   19    before the scheduling conference, shall be drafted by plaintiff (unless the parties
   20    agree otherwise), but shall be submitted and signed jointly. “Jointly”
   21    contemplates a single report, regardless of how many separately-represented
   22    parties there are. The Joint Rule 26(f) Report shall specify the date of the
   23    scheduling conference on the caption page. It shall report on all matters described
   24    below, which include those required to be discussed by Rule 26(f) and Local Rule
   25    26:
   26          a.     Statement of the Case: A short synopsis (not to exceed two pages)
   27                 of the main claims, counterclaims and affirmative defenses.
   28    ///

                                                   2
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 3 of 8 Page ID #:141



    1         b.    Subject Matter Jurisdiction: A statement of the specific basis of
    2               federal jurisdiction, including supplemental jurisdiction.
    3         c.    Legal Issues: A brief description of the key legal issues, including
    4               any unusual substantive, procedural or evidentiary issues.
    5         d.    Parties, Evidence, etc.: A list of parties, percipient witnesses and key
    6               documents on the main issues in the case. For conflict purposes,
    7               corporate parties must identify all subsidiaries, parents and affiliates.
    8         e.    Damages: The realistic range of provable damages.
    9         f.    Insurance: Whether there is insurance coverage, the extent of
   10               coverage and whether there is a reservation of rights.
   11         g.    Motions: A statement of the likelihood of motions seeking to add
   12               other parties or claims, file amended pleadings, transfer venue, etc.
   13         h.    Manual for Complex Litigation: Whether all or part of the
   14               procedures of the Manual for Complex Litigation should be utilized.
   15         i.    Status of Discovery: A discussion of the present state of discovery,
   16               including a summary of completed discovery.
   17         j.    Discovery Plan: A detailed discovery plan, as contemplated by Rule
   18               26(f). State what, if any, changes in the disclosures under Rule 26(a)
   19               should be made, the subjects on which discovery may be needed and
   20               whether discovery should be conducted in phases or otherwise be
   21               limited, whether applicable limitations should be changed or other
   22               limitations imposed, and whether the Court should enter other
   23               orders. A statement that discovery will be conducted as to all claims
   24               and defenses, or other vague description, is not acceptable.
   25         k.    Discovery Cut-off: A proposed discovery cut-off date. N.B. This
   26               means the final day for completion of discovery, including
   27               resolution of all discovery motions.
   28         l.    Expert Discovery: Proposed dates for expert witness disclosures

                                                 3
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 4 of 8 Page ID #:142



    1               (initial and rebuttal) and expert discovery cut-off under Rule
    2               26(a)(2).
    3         m.    Dispositive Motions: A description of the issues or claims that any
    4               party believes may be determined by motion for summary judgment
    5               or motion in limine.
    6         n.    Settlement/Alternative Dispute Resolution (ADR): A statement of
    7               what settlement discussions or written communications have
    8               occurred (excluding any statement of the terms discussed). If
    9               counsel have received a Notice to Parties of Court-Directed ADR
   10               Program (Form ADR-08), the case presumptively will be referred to
   11               the Court Mediation Panel or private mediation (at the parties'
   12               expense). If the parties jointly desire a settlement conference with
   13               the assigned magistrate judge, they should so indicate in their report
   14               and the matter will be discussed at the scheduling conference. No
   15               case will proceed to trial unless all parties, including an officer (with
   16               full authority to settle the case) of all corporate parties, have
   17               appeared personally at an ADR proceeding.
   18         o.    Trial Estimate: A realistic estimate of the time required for trial and
   19               whether trial will be by jury or by court. Each side should specify
   20               (by number, not by name) how many witnesses it contemplates
   21               calling. If the time estimate for trial given in the Joint Rule 26(f)
   22               Report exceeds four court days, counsel shall be prepared to discuss
   23               in detail the estimate.
   24         p.    Trial Counsel: The name(s) of the attorney(s) who will try the case.
   25         q.    Independent Expert or Master: Whether this is a case where the
   26               Court should consider appointing a master pursuant to Rule 53 or an
   27               independent scientific expert. (The appointment of a master may be
   28               especially appropriate if there are likely to be substantial discovery

                                                 4
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 5 of 8 Page ID #:143



    1               disputes, numerous claims to be construed in connection with a
    2               summary judgment motion, a lengthy Daubert hearing, a resolution
    3               of a difficult computation of damages, etc.).
    4         r.    Timetable: Complete the Schedule of Pretrial and Trial Dates
    5               form attached as Exhibit A to this Order and attach it to the
    6               Joint Rule 26(f) Report. The entries in the “Weeks Before Trial”
    7               column reflect what the Court believes are appropriate for most cases
    8               and will allow the Court to rule on potentially dispositive motions
    9               sufficiently in advance of the pretrial conference. The form is
   10               designed to enable counsel to ask the Court to set different (earlier)
   11               last dates by which the key requirements must be completed. Each
   12               side should write in the month, day, and year it requests for each
   13               event. E.g., for the expert discovery cut-off it might be “10/15/12”
   14               for plaintiff and “10/29/12” for defendant, if they cannot agree. At
   15               the conference, the Court will review this form with counsel. Each
   16               entry proposing Court dates shall fall on a Monday, except the trial
   17               date, which is a Tuesday. Counsel should insure that requested dates
   18               do not fall on a holiday. In appropriate cases the Court will order
   19               different dates after it hears from counsel. The discovery cut-off
   20               date is the last day by which all depositions must be completed,
   21               responses to previously-served written discovery must be provided,
   22               and motions concerning discovery disputes must be heard. The cut-
   23               off date for motions is the last date on which motions may be heard,
   24               not filed. The Court is not likely to continue this date and will not
   25               do so unless the trial date also is continued.
   26         s.    Other issues: A statement of any other issues affecting the status or
   27               management of the case (e.g., unusually complicated technical or
   28               technological issues, disputes over protective orders, extraordinarily

                                                 5
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 6 of 8 Page ID #:144



    1                 voluminous document production, non-English speaking witnesses,
    2                 ADA-related issues, discovery in foreign jurisdictions, etc.) and any
    3                 proposals concerning severance, bifurcation, or other ordering of
    4                 proof.
    5          The Joint Rule 26(f) Report should set forth the above-described
    6    information under section headings corresponding to those in this Order.
    7          2.     Scheduling Conference
    8          Scheduling conferences will be held in Courtroom 5A, 350 West 1st Street.
    9    Counsel shall comply with the following:
   10          a.     Participation: Although the Court would prefer lead trial attorney's
   11                 attendance at the scheduling conference, it is not required. However,
   12                 if lead trial counsel does not attend, any attorney appearing on his or
   13                 her behalf must be prepared to discuss the case and authorized to
   14                 address scheduling with the Court and opposing counsel.
   15          b.     Continuance: A continuance of the scheduling conference will be
   16                 granted only for good cause.
   17          3.     Notice to be Provided by Counsel
   18          Plaintiff’s counsel or, if plaintiff is appearing pro se, defendant’s counsel,
   19    shall provide this Order to any parties who first appear after the date of this Order
   20    and to parties who are known to exist but have not yet entered appearances.
   21          4.     Disclosures to Clients
   22          Counsel are ordered to deliver to their respective clients a copy of this
   23    Order and of the Court’s trial order, which will contain the schedule that the
   24    Court sets at the scheduling conference.
   25    ///
   26    ///
   27    ///
   28

                                                    6
Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 7 of 8 Page ID #:145



    1            5.     Court’s Website
    2            Copies of this and all other orders of this Court that may become applicable
    3    to this case are available on the Central District of California website, at
    4    www.cacd.uscourts.gov, under “Judge’s Procedures and Schedules.” Copies of
    5    the Local Rules are available on the website.1
    6
    7            The Court thanks the parties and their counsel for their anticipated
    8    cooperation in complying with these requirements.
    9
   10            IT IS SO ORDERED.
   11
   12    Dated: November 26, 2019                 __________________ _______________
                                                  MICHAEL W. FITZGERALD
   13                                             United States District Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25    1
             They may also be purchased from one of the following:
   26
         Los Angeles Daily Journal       West Publishing Company      Metropolitan News
   27    915 East First Street           50 West Kellogg Blvd.        210 South Spring Street
   28    Los Angeles, CA 90012           St. Paul, MN 55164-9979      Los Angeles, CA 90012


                                                    7
      Case 2:19-cv-06769-MWF-MAA Document 16 Filed 11/26/19 Page 8 of 8 Page ID #:146
                                        JUDGE MICHAEL W. FITZGERALD
                               SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET

 Case No.

 Case Name

                                  Matter                                        Plaintiff(s)’ Date       Defendant(s)’ Date          Court Order
                                                                                mo / day / year           mo / day / year

 [ ] Jury Trial or [ ] Court Trial
 (Tuesday at 8:30 a.m.)
                            Duration Estimate: ________ Days

 Final Pretrial Conference [LR 16] and Hearing on Motions In Limine
 (Monday at 11:00 a.m. -- three (3) weeks before trial date)

 Motions In Limine must be filed three (3) weeks before this date;
 oppositions are due two (2) weeks before this date; no reply briefs.

                          Event                              Weeks              Plaintiff(s)’ Date       Defendant(s)’ Date          Court Order
                                                           Before Trial         mo / day / year           mo / day / year

 Last Date to Hear Motion to Amend Pleadings /
 Add Parties

 Non-Expert Discovery Cut-Off (at least 4 weeks                 18
 before last date to hear motions)

 Expert Disclosure (Initial)

 Expert Disclosure (Rebuttal)

 Expert Discovery Cut-Off                                      14 *

 Last Date to Hear Motions (Monday at 10:00 a.m.)               14

 Last Date to Conduct Settlement Conference                     12

 For Jury Trial
 ‚ File Memorandum of Contentions of Fact and                   6
    Law, LR 16-4
 ‚ File Exhibit and Witness Lists, LR 16-5.6
 ‚ File Status Report Regarding Settlement
 ‚ File Motions In Limine

 For Jury Trial
 ‚ Lodge Pretrial Conference Order, LR 16-7                     5
 ‚ File Agreed Set of Jury Instructions and Verdict
    Forms
 ‚ File Statement Regarding Disputed Instructions,
    Verdicts, etc.
 ‚ File Oppositions to Motions In LImine

 For Court Trial                                                3
 ‚ Lodge Findings of Fact and Conclusions of Law,
    LR 52, and Summaries of Direct Testimony
* The parties may choose to cut off expert discovery prior to MSJ briefing.

                                                                ADR [LR 16-15] Selection:

                   G Attorney Settlement Officer Panel         G      Private Mediation       G Magistrate Judge (with Court approval)
                                                                        EXHIBIT A
